Dissenting Opinion

Shoyer, J.
(dissenting), December 23, 1960. — A court, trained in the common law, is asked by one adopted under our statutes to distribute property of a foreign decedent pursuant to the code of the Roman law jurisdiction where that decedent was domiciled. Because of a dearth of precedents, it is a task attended with no little frustration and an end result doomed to give something less than complete satisfaction.
Decedent’s death is the critical date. The heirs of the blood concede that as of that time, to wit, July 29, 1954, a child adopted in France under chapter II could inherit through her adoptive parent, who predeceased his collateral relative, the French decedent.
Mrs. Hessenbruch, claimant, whose parents died within two weeks of her birth, was a member of the household of decedent’s brother and his wife from the age of six weeks. From the outset, she was treated as their own child. On December 18, 1913, when she was 20 years of age, this relationship was formalized by *750an adoption decree of the Court of Common Pleas of Delaware County.
No close precedent under French law has been cited. Respectable legal authority, however, holds that differences in the adoption laws as to the conditions or requirements with respect to age of the parties, residence periods, consents necessary, common religion and similar details, are no bar to conferring upon foreign adopted children the same incidents, including inheritance rights, which are accorded to locally adopted children: Restatement, Conflict of Laws, §§142, 143, 305; Taintor, Adoption in the Conflict of Laws, 15 U. of Pitts. L. R. 222, 253, 254 (1954); Kennedy, Adoption in the Conflict of Laws, 34 Can. Bar Rev. 507 (1956).
The opposing French experts agree that France recognizes the status of a foreign adoptee. There is no statutory prohibition against a foreign adoptee inheriting through a collateral heir. Nor is there any case law which professes a public policy contrary to such inheritance.
What reason is there advanced to preclude the adoptee from inheriting? Mainly that Mrs. Hessenbruch was much past the age of five, when France in 1941 enacted chapter II which permits adoption only of children under that age. One might just as well say that she is ineligible to inherit under chapter II because she never applied for adoption under that statute. Or, more to the point, that she is not a French national duly adopted under the provisions of French law.
Admittedly, Mrs. Hessenbruch could not have inherited from a collateral under Pennsylvania law until passage of the Intestate Act of June 7, 1917, P. L. 429, 439, or the earlier Act of May 28, 1915, P. L. 580, but clearly the subsequent legislation broadened her *751original 1913 status by extending her inheritance rights: Cave’s Estate, 326 Pa. 358 (1937).
The majority confuses the conditions of adoption under French law with the incidents of the status of the foreign adoptee. The result effectively denies that recognition of foreign status which is an accepted principle of the conflict of laws followed in France, according to the testimony of both experts. Insistence upon compliance with the requirements of the local law is the equivalent of nonrecognition of the foreign status. Only where those local requirements are strongly expressive of public policy, should their observance be insisted upon.
An illustration may be taken from the marriage laws. Pennsylvania would recognize a foreign child marriage performed without parental consent even though our own laws require such consent. We would not recognize, however, a polygamous marriage or an incestuous marriage, though lawful in the foreign jurisdiction where performed. But although our statute prohibits marriage of first cousins, our public policy is not offended by the evasive action of two of our own citizens crossing over to a foreign state for the sole purpose of having the marriage performed where the law did not prohibit it: Schofield v. Schofield, 51 Pa. Superior Ct. 564. The distinction, as pointed out by the court, is that a first cousin marriage is prohibited for eugenic reasons only, while a union between closer blood relatives would, in addition, be offensive to public morals.
Similarly, there is nothing in Mrs. Hessenbruch’s status which is offensive to the public policy of France as expressed in chapter II. The age restriction of five years is not absolute, but subject to extension where the child is living in the home of its would-be adoptive parents who have not yet reached the required age of 40. Similarly, Mrs. Hessenbruch was raised from *752infancy by her adoptive parents although formal adoption was postponed until she was 20 years old. It could have been decreed under our law and the existing circumstances long before she reached five years of age.
Inheritance by lineal descendants of decedent is. not involved in this case. There never were any.
In my opinion, Mrs. Hessenbruch is entitled to an intestate share as a first cousin of the Greenoughs and the exceptions should be sustained. Hence, I dissent.
Lefever, J., joins in this dissent.